Appeal by the defendant from three judgments of the Supreme Court, Queens County (O’Dwyer, J.), all rendered May 9, 1989, convicting him of attempted robbery in the first degree under Indictment No. 8329/87, robbery in the first degree under Indictment No. 8478/87, and robbery in the first degree (three counts) under Indictment No. 575/89, upon his pleas of guilty, and imposing sentences. The appeals under Indictment Nos. 8329/87 and 8478/87 bring up for review the denial, after a hearing, of that branch of defendant’s omnibus motion which was to suppress a statement made by him to an alleged agent of the police.
Ordered that the judgments are affirmed.
The hearing evidence demonstrates that while in the hospital, the defendant, within earshot of two detectives, voluntarily made an inculpatory statement to a friend, who was visiting him. The record supports the suppression court’s finding that the defendant’s friend was not acting either at the direction of, or in cooperation with, the police when he initiated a conversation with the defendant and elicited the defendant’s inculpatory response. Accordingly, the suppression court correctly denied that branch of the defendant’s omnibus motion which was to suppress his statement (see, People v Miller, 137 AD2d 626, 628-629; People v King, 155 AD2d 480; People v Sobolof, 109 AD2d 903, 904-905; People v Kelly, 170 AD2d 537). Mangano, P. J., Thompson, O’Brien and Ritter, JJ., concur.